Dear Ms. Martin:
We received your request for an opinion. Specifically you inquire if the Plaquemines Parish Government may purchase gifts for its retiring employees.
Article 7, Section 14(A) of the Louisiana Constitution of 1974 provides as follows:
    Except as otherwise provided by this Constitution, the funds, credit, property, or things of value of the state or of any political subdivision shall not be loaned, pledged or donated to or for any person, association, or corporation, public or private.
The jurisprudence has held that Article 7, Section 14 is violated whenever the state or a political subdivision of the state seeks to give up something of value when it is under no obligation to do so.
Your request indicates that the parish would like to purchase gifts for those employees who are retiring from their employment with the parish. Clearly, under these circumstances, the parish is under no obligation to purchase anything for its employees. Therefore, it is our opinion, as we have opined in the past, that the Plaquemines Parish Government may not purchase gifts for its retiring employees because such purchase would be tantamount to a donation of public funds which is expressly prohibited by the Louisiana Constitution. (See Op. Atty. Gen. 99-261, 98-432, 97-99).
If you have any questions whatsoever, please do not hesitate to contact our office. With kindest regards,
Yours very truly,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: TINA VICARI GRANT Assistant Attorney General
RPI:TVG:jv